PER CURIAM.
Appellant was charged with the crime of breaking and entering with intent to commit a felony, grand larceny. Subsequently he entered a guilty plea to the lesser included offense of breaking and entering with intent to commit a misdemeanor and was sentenced to a five-year term of imprisonment.
Thereafter appellant filed a motion to set aside his conviction and sentence entered upon the guilty plea on the grounds that the lesser charge to which he pled guilty was not a felony. The said motion was denied by the trial court and the order of denial is before us for review. There is no merit to appellant’s contention. Brown v. State, 232 So.2d 55 (Fla.App.1970), affirmed 237 So.2d 129 (Fla.1970).
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.